Name: Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  international trade;  agri-foodstuffs;  economic geography
 Date Published: nan

 Avis juridique important|31998R1706Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90 Official Journal L 215 , 01/08/1998 P. 0012 - 0030COUNCIL REGULATION (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 43 and 113 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),(1) Whereas the Fourth ACP-EC Convention signed at LomÃ © on 15 December 1989, hereinafter referred to as the 'Convention` was concluded for a 10-year period from 1 March 1990; whereas, however, provision was made for the possibility of amending the Convention in mid-term;(2) Whereas in application of that provision, an agreement amending the said Convention was signed in Mauritius on 4 November 1995;(3) Whereas transitional measures applicable until entry into force of the said agreement should be adopted in order to give effect in advance to some of these amendments to the Convention;(4) Whereas Article 168(2)(a) of the Convention lays down that products originating in the ACP States and:- listed in Annex II to the EC Treaty, where they come under a common organisation of the market within the meaning of Article 40 of the EC Treaty,or- subject, on import into the Community, to specific rules introduced as a result of the implementation of the common agricultural policy,shall be imported into the Community, notwithstanding the general arrangements applied in respect of third countries, in accordance with the following provisions:(i) those products, for which Community provisions in force at the time of import do not provide, apart from customs duties, for the application of any measure relating to their import, shall be imported free of customs duties;(ii) for products other than those referred to under (i), the Community shall take the necessary measures to ensure more favourable treatment than that granted to third countries benefiting from the most-favoured-nation clause for the same products;(5) Whereas Article 168(2)(d) of the Convention lays down that the arrangements referred to in subparagraph (a) of that paragraph shall enter into force at the same time as the Convention and shall remain applicable for its duration;(6) Whereas it was agreed, following Council Decision 97/683/EC of 22 April 1997 approving the agreement in the form of an exchange of letters between the Community and the ACP States on Annex XL of the Fourth ACP-EC Convention concerning the joint declaration on agricultural products referred to in Article 168(2)(a)(ii) (3) and in accordance with Article 1(j) of Decision No 6/95 of the ACP-EC Council of Ministers of 20 December 1995 on transitional measures to be applied from 1 January 1996, that the arrangements provided for in Article 168(2)(a) concerning trade in agricultural and food products should apply to the ACP States which signed the agreement on the mid-term review of the Convention, from 1 January 1996, that is to say, before the date of entry into force of the amended Convention;(7) Whereas the Regulations on the common organisation of the markets in the sectors concerned establish trade arrangements with third countries;(8) Whereas, on the one hand, these trade arrangements only provide for the application of customs duties on import of a number of products; whereas, on the other hand, they involve the application of customs duties consisting in an ad valorem rate and a specific rate on certain kinds of meat and products processed from fruit and vegetables, and other measures in respect of imports of fishery products, certain fruit and vegetables, and oils and fats; whereas the obligations of the Community towards the ACP States under Article 168(2)(a) of the Convention may be fulfilled by granting total or partial exemption from customs duties for the products in question where they originate in the ACP States;(9) Whereas for the purposes of this Regulation, the term 'import duties` is to be defined in accordance with Article 20 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4);(10) Whereas it should be specified that the advantages resulting from Article 168(2)(a) of the Convention are accorded only to originating products within the meaning of Protocol 1 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, annexed to the Convention, the early application of which was approved in Regulation (EEC) No 714/90 (5);(11) Whereas, furthermore, these advantages should be subject to certain conditions and limited to certain annual and multiannual quantities on a case-by-case basis;(12) Whereas the tariff advantages resulting from Article 168(2)(a) of the Convention are calculated on the basis of rates laid down in the Common Customs Tariff, and in accordance with the rules governing it; whereas they should, however, be calculated on the basis of the autonomous duty where, for the products concerned, no conventional duty is indicated, or where the autonomous duty is lower than the conventional duty;(13) Whereas there have traditionally been trade flows from the ACP States to the French overseas departments; whereas measures should therefore be introduced to encourage the import of certain products originating in the ACP States into the French overseas departments to cover local consumption requirements, including consumption following processing; whereas provision should be made for altering the arrangements governing access to the markets in products originating in the ACP States referred to in Article 168(2) of the Convention, particularly in the light of the said departments' economic development requirements;(14) Whereas it should be stipulated that the safeguard clauses provided for in the Regulations on the common organisation of the agricultural markets and in specific rules introduced as a result of the implementation of the common agricultural policy are applicable;(15) Whereas it was agreed when negotiating the mid-term review of the Convention that the amendments to the arrangements should be applicable from 1 January 1996; whereas consequently provision should be made for this Regulation to apply and for Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (6) to be repealed from that date,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation shall apply to products originating in the ACP States listed in the Annex.2. The rules of origin applicable to products referred to in paragraph 1 imported from the ACP States shall be those in Protocol 1 annexed to the Fourth ACP-EC Convention.TITLE I Beef and veal Article 2 The products referred to in Article 1 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (7), shall be imported free of ad valorem customs duties.Where, in the course of a year, imports into the Community of products falling within CN codes 0201, 0202, 0206 10 95, 0206 29 91, 1602 50 10 or 1602 90 61, originating in an ACP State exceed, during a year, a quantity equivalent to the quantity of imports into the Community during whichever year between 1969 and 1974 Community imports of products of that origin were highest, plus an annual growth rate of 7 %, exemption from customs duties on the products of that origin shall be partially or totally suspended.In that event the Commission shall report to the Council which, acting by a qualified majority on a proposal from the Commission, shall determine the arrangements to be applied to the imports in question. Customs duties applicable to the import of homogenised preparations of meat, liver or blood of bovine animals falling within CN codes ex 1602 10 00, ex 1602 20 90 and ex 1602 90 10 shall be reduced by 16 %.Article 3 Within the country-by-country and overall limits referred to in Article 4, specific rates of import duties (import duties other than customs duties), applied to products originating in the ACP States and referred to in Article 1(a) of Regulation (EEC) No 805/68 shall be reduced by 92 % of the specific rates of import duties (import duties other than customs duties) applicable on the day of import.Article 4 1. The reduction in specific rates of import duties (import duties other than customs duties) provided for in Article 3 shall apply on a country-by-country basis per calendar year to the following quantities of boneless meat:>TABLE>The reduction applies to 52 100 tonnes against which the quantities exported by the countries in question will be charged up to the limit of the annual quotas indicated above.If deliveries do not exceed this amount, the procedure provided for under paragraph 2 shall apply.2. If an ACP State is not able to supply its annual quota as set out in paragraph 1 or if, as a result of an actual or predicted contraction of exports due to a disaster such as drought, a cyclone or disease affecting livestock, it does not wish to benefit from the possibility of delivery in the current or following year, a decision may be taken at its request, submitted by 1 September of each year at the latest, in accordance with the procedure referred to in Article 30, to reallocate the quantities laid down in paragraph 1 among the other States concerned, up to the limit of 52 100 tonnes.TITLE II Sheepmeat and goatmeat Article 5 1. The products referred to in Article 1 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (8) shall be imported free of ad valorem customs duties.2. By way of derogation from paragraph 1,(a) the specific amounts of customs duties fixed in the Common Customs Tariff applicable to imports of live sheep and goats, other than pure-bred breeding animals, falling within CN codes 0104 10 30, 0104 10 80 or 0104 20 90, and to meat of sheep and goats other than that of domestic sheep falling within CN codes 0204, 0210 90 11 or 0210 90 19, shall not be applied within the limits of an annual quota of 100 tonnes;(b) the specific amounts of customs duties fixed in the Common Customs Tariff applicable to imports of meat from domestic sheep falling within CN codes 0204, 0210 90 11 or 0210 90 19 shall be reduced by 65 % within the limits of a quota of 500 tonnes per calendar year to be charged against the quantities fixed in Article 1 of Regulation (EEC) No 3013/89.3. Customs duties applicable to the import of homogenised preparations of meat, liver or blood of sheep and goats falling within CN codes ex 1602 10 00, ex 1602 20 90 and ex 1602 90 10 shall be reduced by 16 %.TITLE III Poultry and poultrymeat Article 6 1. The specific rates of import duties applicable to imports of live poultry, poultry fat, and poultry offal falling within CN codes 0105, 0209 00 90, 0210 90 71, 0210 90 79 and 1501 00 90 shall be reduced by 16 %.2. The customs duties applicable to imports of poultrymeat falling within CN code 0207 shall be reduced by 65 % within the limits of a quota of 400 tonnes per calendar year.3. The customs duties applicable to imports of prepared or preserved meat or offal falling within CN codes 1602 31, 1602 32 11, 1602 32 19, 1602 32 30, 1602 32 90 or 1602 39 shall be reduced by 65 % within the limits of a quota of 500 tonnes per calendar year.TITLE IV Milk and milk products Article 7 1. The customs duties applicable to imports of milk and cream, concentrated or containing added sugar or other sweetening matter, falling within CN code 0402 and to cheese and curd falling within CN code 0406 shall be reduced by 65 % within the limits of a quota of 1 000 tonnes per calendar year for all products in each of CN codes 0402 and 0406 respectively.2. The customs duties applicable to imports of milk and milk products falling within CN codes 0401, 0403 10 11 to 0403 10 39, 0403 90 11 to 0403 90 69, 0404 10, 0404 90, 0405, 1702 11 00, 1702 19 00, 2106 90 51, 2309 10 15, 2309 10 19, 2309 10 39, 2309 10 59, 2309 10 70, 2309 90 35, 2309 90 39, 2309 90 49, 2309 90 59 and 2309 90 70 shall be reduced by 16 %.TITLE V Eggs Article 8 The customs duties applicable to imports of eggs of poultry falling within CN codes 0407 00 11, 0407 00 19, 0407 00 30 and of birds' eggs and egg yolks falling within CN codes 0408 11 80, 0408 19 81, 0408 19 89, 0408 91 80, 0408 99 80 shall be reduced by 16 %.TITLE VI Live pigs and pigmeat Article 9 1. The customs duties applicable to imports of domestic species of live swine other than pure-bred breeding animals falling within CN codes 0103 91 10, 0103 92 11 and 0103 92 19, of lard and other pig fat falling within CN codes 1501 00 11 and 1501 00 19, of prepared or preserved offal or blood of swine falling within CN codes 1602 10 00, 1602 20 90, 1602 41 10, 1602 42 10, 1602 49, ex 1602 90 10 and 1602 90 51, and of stuffed pasta falling within CN code 1902 20 30 shall be reduced by 16 %.2. The customs duties applicable to imports of meat of swine, fresh or chilled, falling within CN codes 0203 11 10, 0203 12 11, 0203 12 19, 0203 19 11, 0203 19 13, 0203 19 15, ex 0203 19 55, with the exception of tenderloin presented alone, 0203 19 59, of frozen meat falling within CN codes 0203 21 10, 0203 22 11, 0203 22 19, 0203 29 11, 0203 29 13, 0203 29 15, ex 0203 29 55, with the exception of tenderloin presented alone, and 0203 29 59, of edible offal of domestic swine falling within CN codes 0206 30 21, 0206 30 31 and 0206 41 91, 0206 49 91, of pig fat falling within CN codes 0209 00 11, 0209 00 19, 0209 00 30, meat and edible meat offal, edible flours and meals of meat or meat offal of domestic swine falling within CN codes 0210 11 11 to 0210 11 39 and codes 0210 12 11, 0210 12 19 and codes 0210 19 10 to 0210 19 89 and 0210 90 39 shall be reduced by 50 % within the limits of an annual quota of 500 tonnes.3. Customs duties applicable to imports of sausages and similar products of pigmeat, meat offal or blood falling within CN code 1601 00 shall be reduced by 65 % within the limits of a quota of 500 tonnes per calendar year.TITLE VII Fisheries Article 10 The products specified in Article 1 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (9), shall be imported free of customs duties.TITLE VIII Oils and fats Article 11 The products referred to in Article 1(2)(a) and (b) of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (10), shall be imported free of customs duties.TITLE IX Cereals Article 12 1. The customs duties applicable to imports of maize falling within CN codes 0709 90 60, 0712 90 19, 1005 10 90 or 1005 90 00 shall be reduced by ECU 1,81 per tonne.2. The customs duties applicable to imports of grain sorghum falling within CN code 1007 00 shall be reduced by 60 % up to a ceiling of 100 000 tonnes per calendar year.3. No customs duties shall be charged on imports of millet falling within CN code 1008 20 00 up to a ceiling of 60 000 tonnes per calendar year.4. If, in the course of a year, the ceilings fixed pursuant to paragraphs 2 and 3 are reached, the Commission may, by means of a Regulation, reintroduce the application of normal customs duties, reduced by 50 %, until the end of the period of validity.5. The customs duties applicable to imports of wheat and rye flour falling within CN codes 1101 00 and 1102 10 00, groats and meal of wheat falling within CN code 1103 11 and pellets of wheat falling within CN code 1103 21 00 shall be reduced by 16 %.6. The customs duties applicable to imports of wheat, rye, barley and oats falling within CN codes 1001 10 00, 1001 90 91, 1001 90 99, 1002 00 00, 1003 00 and 1004 00 00 and of buckwheat, canary seed, triticale and other cereals falling within CN code 1008 shall be reduced by 50 % within the limits of a quota of 15 000 tonnes per calendar year.TITLE X Rice Article 13 1. Within the limits of the quantities laid down in Article 14, the customs duties applicable to imports of rice falling within CN code 1006 shall be equal, per tonne of product:(a) in the case of paddy rice, other than that intended for sowing, falling within CN codes 1006 10 21 to 1006 10 98, to the customs duties fixed by the Common Customs Tariff reduced by 65 % and by ECU 4,34;(b) in the case of husked rice falling within CN code 1006 20, to the duty fixed pursuant to Article 11(2) of Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (11) and Regulation (EC) No 1503/96 on the detailed rules for the application of the said Regulation (12), reduced by 65 % and by ECU 4,34;(c) in the case of semi-milled or wholly milled rice falling within CN codes 1006 30, to the duty fixed pursuant to Article 11(2) of Regulation (EC) No 3072/95 and Regulation (EC) No 1503/96, reduced by ECU 16,78, then by 65 % and by ECU 6,52;(d) in the case of broken rice falling within CN code 1006 40 00, to the duty fixed by the Common Customs Tariff reduced by 65 % and by ECU 3,62.2. Paragraph 1 shall apply only to imports for which the importer provides proof that an export charge of an amount equivalent to the reduction referred to in the said paragraph has been collected by the exporting country.Article 14 1. The reduction in customs duties provided for in Article 13 shall be limited, per calendar year, to a quantity expressed as husked rice, of 125 000 tonnes of rice falling within CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 and of 20 000 tonnes of broken rice falling within CN code 1006 40 00.Quantities of rice at other stages of processing than husked rice shall be converted at the rates laid down in Article 1 of Commission Regulation No 467/67/EEC (13).2. Depending on the date of expiry of this Regulation, the quantities provided for in paragraph 1, expressed per calendar year, shall be calculated pro rata temporis.TITLE XI Cereal substitutes and products processed from cereals and rice Article 15 1. The following products shall be imported free of customs duties:- products falling within CN code 0714 10 91,- sweet potatoes falling within CN code 0714 20 10,- products falling within CN code 0714 90 11 and arrowroot falling within CN code ex 0714 90 19,- flour and meal of arrowroot falling within CN code ex 1106 20,- starch of arrowroot falling within CN code ex 1108 19 90,- dog or cat food falling within CN codes 2309 10 11, 2309 10 31.2. The customs duties applicable to imports of the following products shall be reduced:- by ECU 6,19 per tonne for products falling within CN codes 0714 10 99 and 0714 90 19, excluding arrowroot,- by ECU 8,38 per tonne for products falling within CN code 0714 10 10,- by ECU 7,98 per tonne for products falling within CN code ex 1106 20 10, excluding flour and meal of arrowroot,- by 50 % for products falling within CN codes 1108 14 00 and 1108 19 90, excluding starch of arrowroot,- by ECU 29,18 per tonne for products falling within CN code ex 1106 20 90, flour and meal of sago or of roots or tubers falling within CN code 0714 other than denatured, excluding flour and meal of arrowroot.3. For other products listed in Annex A to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (14) and in Article 1(1)(c) of Regulation (EC) No 3072/95 the customs duties fixed in the Common Customs Tariff shall be reduced as follows:- by ECU 7,3 per tonne for products falling within CN codes 1102 20 10, 1102 90 10, 1102 90 30, 1103 12 00, 1103 13 10, 1103 19 10, 1103 19 30, 1103 21 00, 1103 29 10, 1103 29 20, 1103 29 30, 1103 29 40, 1104 11 90, 1104 12 90, 1104 19 10, 1104 19 30, 1104 19 50, 1104 19 91, 1104 19 99, 1104 21 50 and 1104 30,- by ECU 3,6 per tonne for products falling within CN codes 1102 20 90, 1102 30 00, 1102 90 90, 1103 13 90, 1103 14 00, 1103 19 90, 1103 29 50, 1103 29 90, 1104 11 10, 1104 12 10, 1104 21 10, 1104 21 30, 1104 21 90, 1104 21 99, 1104 22, 1104 23 and 1104 29,- by ECU 24,8 per tonne for products falling within CN codes 1108 11 00, 1108 12 00 and 1108 13 00, 1108 14 00, 1108 19 90,- by ECU 37,2 per tonne for rice starch falling within CN code 1108 19 10,- by ECU 219 per tonne for wheat gluten falling within CN code 1109 00 00 and residues from the manufacture of starch from maize falling within CN code 2303 10 11,- by ECU 117 per tonne for products falling within CN codes 1702 30 51, 1702 30 91 and 1702 90 75,- by ECU 81 per tonne for products falling within CN codes 1702 30 59, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79 and 2106 90 55,- by ECU 7,2 per tonne for products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40,- by ECU 10,90 per tonne for products falling within CN codes 2309 10 13, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53.TITLE XII Fruit and vegetables Article 16 1. The products listed below shall be imported free of customs duties:>TABLE>2. Imports of the products listed below shall attract the customs duty indicated:>TABLE>Article 17 1. The customs duties applicable to imports into the Community of the products listed below shall be reduced within the limits indicated:>TABLE>2. If imports of a product referred to in paragraph 1 exceed the reference quantity, a decision may be taken in accordance with the procedure provided for in Article 30 to make it subject to a ceiling equal to the reference quantity, having regard to the annual balance of trade in the product.If a ceiling fixed in accordance with this paragraph is reached during the course of a year, the Commission may, by means of a Regulation, reintroduce until the end of the period of validity the customs duties applicable to third countries.Article 18 The customs duties applicable to the products listed below shall be reduced by 16 %:>TABLE>TITLE XIII Sugar Article 19 1. The customs duties applicable to imports of molasses falling within CN code 1703 shall be reduced to zero within the limits of a quota of 600 000 tonnes per marketing year.2. The customs duties applicable to imports of products falling within CN codes 1212 91 20, 1212 91 80, 1212 92 00, 1702 20 10, 1702 20 90, 1702 30 10, 1702 40 10, 1702 60 10, 1702 60 90, 1702 90 30, 1702 90 60, 1702 90 71, 1702 90 80, 1702 90 99, 2106 90 30 and 2106 90 59 shall be reduced by 16 %.However, this reduction shall not be applied when the Community, in accordance with its Uruguay Round commitments, applies additional duties.TITLE XIV Products processed from fruit and vegetables Article 20 1. The products listed in Article 1 of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (15) shall be imported free of customs duties.2. Moreover, the specific components of customs duties shall not be applicable for products falling within the following CN codes:2007 10 10, 2007 99 20, 2007 99 31, 2007 99 33, 2007 99 35, 2007 99 39, 2007 99 51, 2007 99 55, 2007 99 58, ex 2008 20, ex 2008 30, ex 2008 40, ex 2008 80, ex 2008 92, ex 2008 99, 2009 20 11, 2009 20 91, ex 2009 40, ex 2009 80 and ex 2009 90.TITLE XV Wine Article 21 The products listed below shall be imported free of customs duties:>TABLE>TITLE XVI Raw tobacco Article 22 The products listed in Article 1 of Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (16), shall be imported free of customs duties.Article 23 If serious disturbances occur as a result of a large increase in duty-free imports of products falling within CN code 2401, originating in the ACP States, or if these imports create difficulties which bring about a deterioration in the economic situation of a region of the Community, the Council may, without prejudice to Article 32, and acting by a qualified majority on a proposal from the Commission, take measures to counteract any deflection of trade.TITLE XVII Prepared or preserved potatoes Article 24 The customs duties applicable to imports of prepared or preserved potatoes, not frozen, other than in the form of flour, meal or flakes, falling within CN codes 2005 20 20 and 2005 20 80 shall be reduced by 16 %.TITLE XVIII Certain goods resulting from the processing of agricultural products Article 25 1. The products listed in Table 1 of Annex B to Council Regulation (EEC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (17) shall be imported free of the ad valorem component of customs duties.2. Moreover, for the following products the agricultural component or the specific rate of customs duties shall be suspended:>TABLE>TITLE XIX Other markets subject to common organization Article 26 The products referred to in the following Regulations shall be admitted free of customs duties:- Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (18);- Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organisation of the market in certain products listed in Annex II to the Treaty (19);- Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (20);- Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (21);- Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds (22);- Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder (23).TITLE XX Provisions relating to the French overseas departments Article 27 1. Subject to paragraphs 3, 4 and 5, customs duties shall not be applied to imports into the French overseas departments of the products listed below originating in the ACP States or in the overseas countries and territories:>TABLE>2. Subject to paragraph 4, customs duty shall not be applied to direct imports into the overseas department of RÃ ©union of rice falling within CN code 1006, excluding rice for sowing falling within CN code 1006 10 10.3. If imports into the French overseas departments of maize originating in the ACP States or in the overseas countries and territories have exceeded 25 000 tonnes in a year and are causing or are likely to cause serious disturbances on those markets, the Commission shall, at the request of a Member State or on its own initiative, take the necessary measures.Any Member State may, within three working days of notification of the measure taken by the Commission, refer that measure to the Council. The Council, acting by a qualified majority, may take a different decision within one month.4. This Article shall apply to products which are intended for use in the overseas departments and are released on the market there. If necessary, measures to ensure this may be taken in accordance with the procedure laid down in Article 30.5. The exemption from customs duty for products falling within CN codes 0714 10 91 and 0714 90 11 shall apply within the limits of an annual quota of 2 000 tonnes.6. Within the limits of an annual quantity of 8 000 tonnes, the customs duty fixed pursuant to Article 10(1) of Regulation (EEC) No 1766/92 shall not be applied to imports into the overseas department of RÃ ©union of wheat bran falling within CN code 2302 30, originating in the ACP States.TITLE XXI General and final provisions Article 28 The reductions provided for by this Regulation shall be calculated on the basis of the rates of customs duties in the Common Customs Tariff.Article 29 Insofar as the import arrangements set out in this Regulation provide for quantitative limits, imports of the products concerned which originate in the overseas countries and territories will be counted against these quantities. The using-up of these quantities will not however prevent placing in free circulation the products in question originating in the ACP States within the limits of the global quantities set out in this Regulation.Article 30 1. If necessary, detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 or in the corresponding Articles of the other Regulations on the common organisation of agricultural markets, as the case may be.2. In the case of meat and rice, these detailed rules shall relate in particular to:(a) the basis for calculation and the reference period to be used for fixing the amount by which import duties are to be reduced;(b) the arrangements for fixing the corresponding amount to be collected by the exporting country;(c) the issue of import licences and/or the introduction of import licence arrangements;(d) the forms of proof acceptable and checking procedures.3. Without prejudice to paragraphs 1 and 2, provisions for the application of the tariff quotas, tariff ceilings and reference quantities provided for in Article 17, and amendments and technical adaptations made necessary by amendments to the Combined Nomenclature and Taric codes or arising from the conclusion of agreements, protocols or exchanges of letters between the Community and the ACP States, shall be adopted by the Commission, assisted by the Customs Code Committee, in accordance with the procedure set out in paragraph 4 of this Article.4. The Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication;- the Council, acting by a qualified majority, may take a different decision within the period referred to in the first indent.5. The Committee may examine any question concerning the application of tariff quotas, tariff ceilings and reference quantities, which is raised by its chairman either at the latter's initiative or at the request of a Member State.6. As soon as a tariff ceiling is reached, the Commission may adopt a regulation re-establishing, until the end of the calendar year, the customs duties applicable to third countries in respect of imports of the products concerned.Article 31 In the light of the economic development requirements of the French overseas departments the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, may alter the arrangements governing access to those departments' markets for the products covered by this Regulation.Article 32 1. The safeguard clauses provided for in the Regulations on the common organization of agricultural markets and in the specific rules introduced under the common agricultural policy shall be applicable to the products covered by this Regulation.2. As regards relations with the ACP States, the provisions of Council Regulation (EEC) No 3705/90 of 18 December 1990 on the safeguard measures provided for in the Fourth ACP-EEC Convention (24) shall apply as complementary measures to the safeguard clauses pursuant to Chapter 1 of the third part of the Convention until 29 February 2000.Article 33 Regulation (EEC) No 715/90 is hereby repealed.Article 34 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 108, 7. 4. 1998, p. 17.(2) Opinion delivered on 13 July 1998 (not yet published in the Official Journal).(3) OJ L 287, 21. 10. 1997, p. 30.(4) OJ L 302, 19. 10. 1992, p. 1. Regulation as last amended by Regulation (EC) No 82/97 (OJ L 17, 21. 1. 1997, p. 1).(5) OJ L 84, 30. 3. 1990, p. 1.(6) OJ L 84, 30. 3. 1990, p. 85.(7) OJ L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 2634/97 (OJ L 356, 31. 12. 1997, p. 13).(8) OJ L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EC) No 1589/96 (OJ L 206, 16. 8. 1996, p. 25).(9) OJ L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15).(10) OJ 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1581/96 (OJ L 206, 16. 8. 1996, p. 11).(11) OJ L 329, 30. 12. 1995, p. 18. Regulation as amended by Regulation (EC) No 192/98 (OJ L 20, 27. 1. 1998, p. 16).(12) OJ L 189, 30. 7. 1996, p. 71.(13) OJ L 204, 24. 8. 1967, p. 1. Regulation as last amended by Regulation (EEC) No 2325/88 (OJ L 202, 27. 7. 1988, p. 41.(14) OJ L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 1249/96 (OJ L 161, 29. 6. 1996, p. 125).(15) OJ L 297, 21. 11. 1996, p. 1. Regulation as last amended by Regulation (EC) No 2199/97 (OJ L 303, 6. 11. 1997, p. 1).(16) OJ L 215, 30. 7. 1992, p. 70. Regulation as last amended by Regulation (EC) No 2595/97 (OJ L 351, 23. 12. 1997, p. 11).(17) OJ L 318, 20. 12. 1993, p. 18.(18) OJ L 55, 2. 3. 1968, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31. 12. 1994, p. 105).(19) OJ L 151, 30. 6. 1968, p. 16. Regulation as last amended by Regulation (EC) No 195/96 (OJ L 26, 2. 2. 1996, p. 13).(20) OJ L 146, 4. 7. 1970, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31. 12. 1994, p. 105).(21) OJ L 175, 4. 8. 1971, p. 1. Regulation as last amended by Regulation (EC) No 1554/97 (OJ L 208, 2. 8. 1997, p. 1).(22) OJ L 246, 5. 11. 1971, p. 1. Regulation as last amended by Regulation (EC) No 192/98 (OJ L 20, 27. 1. 1998, p. 16).(23) OJ L 63, 21. 3. 1995, p. 1. Regulation as last amended by Regulation (EC) No 1347/95 (OJ L 131, 15. 6. 1995, p. 1).(24) OJ L 358, 21. 12. 1990, p. 4.ANNEX LIST OF THE ACP STATES REFERRED TO IN ARTICLE 1 AngolaAntigua and BarbudaBahamasBarbadosBelizeBeninBotswanaBurkina FasoBurundiCameroonCape VerdeCentral African RepublicComorosCongoChadCÃ ´te-d'IvoireDemocratic Republic of CongoDjiboutiDominicaDominican RepublicEquatorial GuineaEritreaEthiopiaFijiGabonGambiaGhanaGrenadaGuineaGuinea BissauGuyanaHaitiJamaicaKenyaKiribatiLesothoLiberiaMadagascarMalawiMaliMauritaniaMauritiusMozambiqueNamibiaNigerNigeriaPapua New GuineaRwandaSÃ £o TomÃ © and PrÃ ­ncipeSenegalSeychellesSierra LeoneSolomon IslandsSomaliaSaint Kitts and NevisSaint LuciaSaint Vincent and the GrenadinesSudanSurinameSwazilandTanzaniaTogoTongaTrinidad and TobagoTuvaluUgandaVanuatuWestern SamoaZambiaZimbabwe